Citation Nr: 1452997	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment at Baptist Medical Center from June 1, 2011 to June 8, 2011.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.N.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida (VAMC).

In October 2014, a Travel Board hearing was held before the undersigned at the VA Regional Office in St. Petersburg, Florida (RO).  A transcript of the hearing is associated with the Veteran's claims folder.   

A review of the Veteran's claims folder indicates that a June 2014 rating decision denied the Veteran's claim of whether new and material evidence had been received sufficient to reopen a previously denied claim of entitlement to service connection for a kidney disability, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  The electronic Veterans Appeals Control and Locator System (VACOLS)  as well as the claims folder indicates that the Veteran filed a notice of disagreement (NOD) with that decision in September 2014.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, was raised by the Veteran in a statement received in October 2014.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital.  

2.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  

3.  Treatment at Baptist Medical Center was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health (and in fact, the Veteran had dialysis treatment multiple times and underwent insertion of a venous catheter), and a VA or other Federal facility was not feasibly available at the time the Veteran sought treatment. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Baptist Medical Center from June 1, 2011 through June 8, 2011, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Payment of Unauthorized Medical Expenses

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement - 38 U.S.C.A. 
§§ 1725 and 1728.

The Board notes at the outset that the provisions of 38 U.S.C.A. § 1728 are not applicable in this case because the Veteran is not service-connected for a kidney disability, totally disabled due to any service-connected disability, or participating in a Chapter 31 VA rehabilitation program.

Under the current version of 38 U.S.C.A. § 1725, VA shall make payment in certain cases for furnished emergency treatment by a private provider where the veteran is an active VA health-care participant and has no other health insurance.  See 38 U.S.C.A. § 1725(a) and (b) (2014) (as amended October 10, 2008 and February 1, 2010, see Pub. L. 110-387, 122 Stat. 4110, and Pub. L. 111-137, 123 Stat. 3495).  The term "emergency treatment" is defined as medical care or services rendered in a medical emergency of such a nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health, and where VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable.  38 U.S.C.A. § 1725(f)(1) (2014).
Continued, non-emergent care is authorized under 38 U.S.C.A. § 1725 (after the emergency treatment) until such time as the veteran can be transferred safely to a VA facility and such facility is capable of accepting such transfer; or, until such time as a VA facility accepts such transfer.  

38 C.F.R. § 17.1005(b), effective January 20, 2012 (and as amended or corrected June 17, 2013) clarifies that payment or reimbursement under 38 U.S.C.A. § 1725 may be approved for continued, non-emergency treatment, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and 

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 

See 76 Fed. Reg. 79067-02 (December 21, 2011), 78 Fed. Reg. 36092-02 (June 17, 2013).

The Veterans' Emergency Care Fairness Act, P.L. 111-137, Section 1(c)(2), 123 Stat. 3495 (Feb. 1, 2010), authorizes retroactive application of 38 U.S.C.A. § 1725, as it provides as follows:  "The Secretary may provide reimbursement under section 1725 . . . for emergency treatment furnished to a veteran before the date of the enactment of this Act [Feb. 1, 2010], if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  

VA recently amended 38 C.F.R. § 17.1004 to clarify when VA would provide retroactive reimbursement under amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").  The regulation provides that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2014) (emphasis added).

The Veteran appeals the denial of his claim for payment of or reimbursement for non-VA medical expenses incurred from June 1, 2011 to June 8, 2011 at Baptist Medical Center.  

The Board initially notes that the Veteran had been treated on May 26, 2011 and May 27, 2011 at the VA Medical Center in Gainesville, Florida for extreme body fatigue, muscle soreness, burning urination, and groin soreness.  He was assessed with a probable urinary tract infection, myalgia/muscle weakness and fatigue, anemia, renal calculi, and hypotension.  He was notified that he was positive for urinary tract infection and should come seek medical attention if there was no improvement of symptoms.  

On May 28, 2011, the Veteran was admitted to the emergency room at Baptist Medical Center for complaints of decreased mental status and low blood sugar.  The record shows that he arrived via emergency medical services.  His admitting diagnosis at Baptist Medical Center was hypoglycemic episode with acute new onset of renal failure.  After physical examination, impressions of renal failure, leukocytosis, metabolic acidosis, anemia, urinary calculi, and pacemaker were rendered.  He was assessed a plan of IV fluids, antibiotics empirically, electrolyte monitoring and correction as indicated, possible kidney biopsy for poor resolution of GFR despite rehydration, and routine medications and supportive care.  During the Veteran's period of treatment, he underwent placement of a Quinton catheter and underwent dialysis multiple times.  He had improved control of his blood sugar and after several dialysis sessions his creatinine returned to normal and continued to move towards normal over a period of several days following his last dialysis session suggesting that his renal function was improving.  The Veteran was to follow up with his primary physician in 2-3 days and follow up with Nephrology in one week.  If he developed any feelings of weakness, increasing fatigue, malaise, odd food taste, decreased appetite, or swelling, he was to return to the hospital immediately.

The Veteran as well as his friend, R.N., testified at the October 2014 Board hearing that throughout his hospitalization, he was "almost unconscious" due to the renal failure and hypoglycemia.  The Veteran could not remember most of the hospitalization.  R.N. further testified that when he saw the Veteran on June 5, 2011 (the only date he visited the Veteran), there was no indication that the Veteran would have been able to make any decisions relative to his care.  R.N. stated that he did not have any functional conversation with the Veteran at that time.       

The Board notes that VA previously approved payment of the expenses incurred through May 31, 2011, finding that the Veteran could have safely transferred to a VA facility for ongoing inpatient care on that date.

Based on the evidence of record, the Board finds that the Veteran's May 28, 2011 admission to Baptist Medical Center for treatment constituted a medical emergency for 38 U.S.C.A. § 1725 purposes given his symptoms of syncope and his other symptomatology leading up to his admission.  Also, the Veteran testified, and the record confirms, that the closest VA facility was more than 70 miles from the Baptist Medical Center.  The Board therefore finds that VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable at the time of the Veteran's admission.

The next question to be addressed is whether the treatment at issue was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health medical care or services.  The Board finds that this criteria has been met in this case.  Notably, G.C., M.D., who treated the Veteran during his hospitalization at the Baptist Medical Center, submitted a report dated October 2011.  He noted that the Veteran arrive on May 28, 2011 with acute renal failure attributed to an acute tubular injury.  He further reported that the Veteran required acute hemodialysis treatment due to worsening azotemia and severe acid-base and electrolyte disorders.  Crucially, Dr. G.C. reported that the Veteran "recovered function but not back to normal" and that he "was critically ill for transfer and required dialysis for several days."  The Board finds the October 2011 report of Dr. G.C. to be of great probative value as Dr. G.C. was the Veteran's treating physician.  The Board also finds the Veteran's testimony as well as that of R.N. to be credible and consistent with the record.    

Thus, the Board finds that not only was the Veteran's condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Veteran was also in need of emergency medical care.  Further, because the evidence of record, to include medical treatment records and the Veteran's testimony as well as the testimony of R.N., shows that the Veteran was not in a condition to be transferred from the Baptist Medical Center.  Moreover, given the distance between Baptist Medical Center and the nearest VA Medical Center in Gainesville, Florida, the Board finds that VA or other Federal facilities were not feasibly available.

Accordingly, the Board finds that the criteria for entitlement to reimbursement for the medical expenses incurred for treatment received at Baptist Medical Center from June 1, 2011 through June 8, 2011 have been met, and the Veteran's claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Baptist Medical Center from June 1, 2011 to June 8, 2011 is granted. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


